MAYFIELD and SAYRE, J J.
(dissenting.)—In our opinion the bill contains no equity, and the demurrer should have been sustained.
No one denies or doubts that courts of equity have the power, in proper cases, to cancel contracts for fraud or deceit; nor do ove doubt the correctness of the authorities relied upon to affirm this case. Such au*170thorities state sound and, in the main, elementary principles ; but in our judgment the bill in this case does not make a case within the rules declared in the majority opinion and in the authorities cited. The facts averred in the bill in substance are that appellant sold appellee a lot of sawmill machinery, including a lumber dressing machine; that the contract of sale was conditional, and in writing; that notes were given for the deferred payments; that the aggregate consideration or price was several thousand dollars; and that plaintiff paid all of the purchase price, as it matured, except $300 or $400.
The conditional contract of sale contained the usual provision that the vendor could retake possession of any or all of the property upon failure or default in the payment of any of the deferred payments or parts thereof.
After keeping all the property and using it for some time, appellee, the purchaser, became dissatisfied with the dresser on account of its capacity, claiming that it was deceived and defrauded by the vendor through known false statements or representations as to the capacity of the machine to dress lumber, and declined to keep the machine longer, and refused to pay the balance due the vendor, notifying the vendor to this effect, and also that the machine would be thereafter held subject to its order, but claimed damages for the deceit and fraud practiced on appellee in the sale of the machine. Appellee, however, declined to deliver the machine unless the vendor would pay a large amount of damages.
The vendor (appellant) thereupon brought an action of detinue for the machine, thereby waiving its right to recover on the notes. Thereupon this bill was filed, seeking a rescission and cancellation of the contract of sale and of the unpaid notes on account of the fraud and deceit, to recover damages on account of such de*171ceit, to enjoin the detinue suit, and to have declared and enforced a lien upon the dresser as to the damages decreed.
If there he any equity in such a bill, we fail to recognize it.
It will be observed that the bill shows that the contract is executed, except as to the payment of the small balance due, and that in so far as it is not executed it was mutually and voluntarily rescinded before the filing of the bill.
How can a court, even a court of equity, do that which is already done?
As to the cancellation of the unpaid notes, the bill does not aver that they are negotiable and does not shoAV that there has been or avüI be any demand for payment, but, on the contrary, shoAvs that they cannot be collected, because the contract has been rescinded and an action brought to recover back the dresser.
The real excuse assigned Avhy this bill is filed is that, Avhile the statute 'will alloAV the vendee to set off or recoup damages in defense of the action of detinue, yet it will alloAV no more damages than the defendant owes the plaintiff, or such only as will destroy the plaintiff’s title. In other Avords, the. statute avüI not allow a judgment over for the defendant.
So far as its injunctive feature is concerned, the bill alleges that the vendee had rescinded the sale and tendered back the chattel, before bill filed; and it herein concedes that the machine is the property of the vendor, that it is entitled to the possession thereof, and that the vendee’s only claim is for damages.
The real question and the only dispute between the parties is damages vel non, and the amount thereof, as for deceit or fraud.
*172We do not think that this gives the bill equity merely because the defendant is a nonresident. A court of law has just as much jurisdiction in such case as a court of equity, and is the appropriate forum to award damages.